 


109 HCON 150 IH: Expressing the sense of the Congress that a commemorative postage stamp should be issued in honor of the USS New Jersey and all those who served aboard her.
U.S. House of Representatives
2005-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 150 
IN THE HOUSE OF REPRESENTATIVES 
 
May 11, 2005 
Mr. Ferguson submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that a commemorative postage stamp should be issued in honor of the USS New Jersey and all those who served aboard her. 

Whereas the Iowa-class battleship, the USS New Jersey, is the most decorated warship in United States naval history, with 16 battle stars and 20 citations, medals, and ribbons during her 56 years of service;
Whereas the USS New Jersey was launched on December 7, 1942, by the Philadelphia Naval Shipyard; sponsored by Mrs. Charles Edison, wife of then-Governor Edison of New Jersey, former Secretary of the Navy; and commissioned at Philadelphia on May 23, 1943, Captain Carl F. Holden in command;
Whereas her first action as a flagship for Admiral William Bull Halsey’s Third Fleet was a bold 2-day surface and air strike by her task force against the supposedly impregnable Japanese fleet base on Truk in the Caroline Islands, which successfully interdicted Japanese naval retaliation in response to the conquest of the Marshall Islands;
Whereas the USS New Jersey provided crucial firepower for the assault on Iwo Jima;
Whereas the USS New Jersey rendered the same crucial service for the first major aircraft carrier raid on Tokyo;
Whereas the USS New Jersey fired the opening salvos of the first shore bombardment in Korea at Wonsan and served with distinction throughout the remainder of the Korean conflict;
Whereas the USS New Jersey participated in bombardment and fire support missions along the Vietnamese coast during the Vietnam era;
Whereas the USS New Jersey earned the Navy Unit Commendation for Vietnam service and received 9 battle stars for World War II, 4 for the Korean conflict, and 3 for the Vietnam era;
Whereas the USS New Jersey supported the Marine operation with the Multinational Peacekeeping Force in Beirut, Lebanon; and
Whereas in 1991, the USS New Jersey became the first United States battleship to enter and operate in the Persian Gulf: Now, therefore, be it 
 
That it is the sense of the Congress that—
(1)a commemorative postage stamp should be issued by the United States Postal Service in honor of the USS New Jersey and all those who served aboard her; and
(2)the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a postage stamp be issued. 
 
